Citation Nr: 1201161	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-11 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral pes planus and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disorder and, if so, whether service connection is warranted, to include as secondary to bilateral pes planus. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

4.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1977 with possible additional periods of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran's claims file was subsequently transferred to the Boston, Massachusetts, RO.

In support for his claims, the Veteran testified at a video-conference hearing before the undersigned Acting Veterans Law Judge in October 2011.  At such time, he submitted additional evidence and waived initial RO consideration.  38 C.F.R. 
§ 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.

The merits of the Veteran's service connection claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  In a final decision issued in April 2000, the RO determined that new and material sufficient to reopen the Veteran's claims of entitlement to service connection for bilateral pes planus and a back disorder had not been received.

2.  Evidence added to the record since the final April 2000 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims for service connection for bilateral pes planus and a back disorder.


CONCLUSIONS OF LAW

1.  The April 2000 rating decision that determined that new and material sufficient to reopen the Veteran's claims of entitlement to service connection for bilateral pes planus and a back disorder had not been received is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (1999) [(2011)]. 

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for bilateral pes planus and a back disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for bilateral pes planus and a back disorder is completely favorable, no further action is required to comply with the VCAA and implementing regulations. However, consideration of the merits of the claims is deferred pending additional development consistent with the VCAA. 

In an April 2000 rating decision, the RO determined that new and material evidence had not been received in order to reopen the Veteran's claims of entitlement to service connection for bilateral pes planus and a back disorder.  The RO found that the Veteran's claims were previously denied as there was no evidence showing that such conditions were incurred or aggravated during military service and evidence received in connection with the current claim showed no evidence of chronic disabilities related to service.  Therefore, the RO denied the Veteran's claims.  The Veteran did not appeal the denial by submitting a notice of disagreement and, therefore, such is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (1999) [(2011)].

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

Changes to the definition of new and material evidence as set forth in 38 C.F.R. 
§ 3.156(a) have been made. These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claims of entitlement to service connection for bilateral pes planus and a back disorder in November 2005, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a) , applies in this case. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In the prior final April 2000 decision, the RO denied the claims because there was no evidence of incurrence or aggravation of these disorders during the Veteran's military service.  The Veteran claims that his bilateral pes planus pre-existed his military service and had been aggravated during or by his service, meaning made chronically worse beyond the condition's natural progression.  Additionally, he also claims that his back disorder is due to or a result of his bilateral pes planus.  

Since the April 2000 decision, the Veteran has submitted private treatment records from Dr. E.W., dated in March 2006 and April 2006 and, UMass Memorial/ Ambulatory Care Center, dated in September 2010 and April 2011.  The private treatment records from Dr. E.W. support the Veteran's claim that he may have had bilateral pes planus prior to his military service and that this could have been aggravated by his military service due to running in inadequate shoe gear, running on cement, and running in undesirable weather.  The September 2010 UMass records show a diagnosis of hallux valgus and mild pes planus.  Finally, the April 2011 record is an examination of the Veteran's back, indicating he has mild degenerative changes of the low back.  

Additionally, the Veteran testified during his October 2011 video-conference hearing that he had slight problems with is feet prior to his military service, but that it was the service which made his feet worse.  Specifically, the Veteran stated that he suffered from painful arches and ankles prior to his military service and sought treatment during service for this disorder.  He states that he was ignored and even requested a profile, but was not provided with one.  Further, concerning his back disorder, the Veteran testified that he did not have problems with his back for a while after service, but that it slowly developed due to his bilateral pes planus.  

The Board notes that the Veteran's service treatment records, are not available for consideration.  A letter from the RO dated in October 2006 confirms that all procedures to locate these records were followed, but unfortunately to no avail, and that additional attempts to obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(2) and (3).  When, as here, these service records are lost or missing, through no fault of the Veteran, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist him in developing his claim.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Since the prior final denial in April 2000, evidence supporting the Veteran's contentions that his bilateral pes planus may have been aggravated beyond the natural progression of the disease due to his military service or, in the alternative, that it is due directly to his military service and injuries incurred therein has been associated with the record.  Concerning his back, the Veteran's claim is predicated solely on the fact that this disorder is due to his bilateral pes planus.  As previously explained, the credibility of this additional evidence is presumed for the limited purpose of determining whether this evidence is new and material.  Justus, 3 Vet. App. 510, 513 (1992).  Therefore, the Board finds that the new evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claims of service connection for bilateral pes planus and a back disorder. Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the claims of entitlement to service connection for bilateral pes planus and a back disorder are reopened. 



ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for bilateral pes planus is granted. 

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a back disorder is granted.


REMAND

Before addressing the Veteran's service connection claims on the merits, the Board finds that additional development of the evidence is required and, therefore, the case is remanded to the agency of original jurisdiction (AOJ) for the action discussed herein.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  See 38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

Initially, the Board finds that a remand is necessary in order to verify the dates of the Veteran's service.  In this regard, the record reflects active duty dates from October 1974 to October 1977; however, there is evidence in his service personnel records that he may have had military service during 1972 and 1973.  Additionally, on his substantive appeal (VA Form 9), the Veteran indicated that he entered service on April 26, 1972.  Therefore, on remand, verification of the Veteran's military service prior to October 1974 should be conducted.

The Board notes that, despite attempts to locate the Veteran's service treatment records, VA issued a formal finding of unavailability in October 2006.  However, during his October 2011 video-conference hearing, the Veteran has identified VA medical facilities wherein he was treated for the disorders currently on appeal from the 1977 through the present time, including Worcester, Bedford, and Jamaica Plains, Massachusetts; Chicago and Great Lakes, Illinois; and Palo Alto, California.  The Board observes that some of these records have been obtained and that others have been reported as unavailable; however, it is unclear whether a request for all records from the above-noted VA facilities has been made.  Therefore, a remand is necessary in order to obtain any outstanding VA treatment records.  The Board further observes that the Veteran reports being hospitalized at Camp Casey in Korea in 1972 for pneumonia where he was treated with a blood transfusion.  Such records should also be obtained.   

The Veteran also indicated he was receiving Social Security Administration (SSA) disability benefits for his feet, back, and depression.  The Court has held that where there is notice the Veteran is receiving SSA disability benefits VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992).  As in the present case, if VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2011); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

As noted above, the Veteran's claims for bilateral pes planus and a back disorder were previously denied on the basis that there was no evidence of incurrence or aggravation due to his military service.  The Veteran has argued that his bilateral pes planus pre-existed his military service and he suffered from pain associated with this disorder throughout his time in the military.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In July 2003, VA's General Counsel issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, when a condition is not noted at entrance into service, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The United States Court of Appeals for the Federal Circuit has adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The claimant is not required in this circumstance to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service.

Conversely, if a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  

If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  

Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

The Court has held on multiple occasions that lay statements by a Veteran concerning a pre-existing condition, alone, are insufficient to rebut the presumption of soundness.  See, e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition).

Therefore, while the Veteran has stated that his pes planus pre-existed military service and the March 2006 and April 2006 statements from Dr. E.W. support such assertions since she specifically states that his military service "could have" aggravated this disorder, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine whether such disorder pre-existed his military service and if it is related to such service.     

Turning next to the Veteran's claim of entitlement to service connection for a back disorder, the Board notes that this claim is predicated entirely on the notion that it is secondary to, i.e., proximately due to, the result of, or aggravated by his bilateral pes planus.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  As such, in connection with the Veteran's examination for his pes planus, an opinion should be obtained as to whether the Veteran's such condition caused or aggravated his back disorder.  

Relevant to the Veteran's claim of entitlement to service connection for hepatitis C and an acquired psychiatric disorder, including PTSD, additional development is also required.  

Generally, service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish service connection, there must be evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish service connection for PTSD, in particular, there must be: (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

During the pendency of this appeal, however, VA's regulations pertaining to the requirements for establishing a service connection claim for PTSD were amended effective July 13, 2010.  See Stressor Determinations for PTSD, 75 Fed. Reg. 39843 (July 13, 2010) (amending 38 C.F.R. § 3.304(f)).  This most recent amendment liberalizes the evidentiary standard for establishing the required in-service stressor.  Id.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) which reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id., at 39852.

The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.

The Veteran states he received a blood transfusion in service due to contracting pneumonia and, as a result, he contract hepatitis C.  As for his claim of entitlement to service connection for an acquired psychiatric disorder, the Veteran states that while he was stationed in Korea during the Vietnam War, he saw the gunship helicopters unloading body bags.  After that, he had a foreboding feeling all the time.  Further, in his March 2006 statement in support of this claim, the Veteran provided the names of several soldiers from his unit who could verify his claim.  

As an initial matter, the Board notes that it is unclear whether the Veteran currently has hepatitis C.  His VA treatment records from June 1999 show a diagnosis of hepatitis C by history.  It therefore first needs to be confirmed he currently has hepatitis C.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that he may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Similarly, the Veteran's VA treatment records from February 1988 and from October 1994 to July 1999 note several diagnoses of psychiatric disorders including depression, adjustment disorder with depressed mood, organic mood disorder, paranoid schizophrenia, schizoaffective disorder, and bipolar affective disorder.  Therefore, it must also be confirmed whether the Veteran has PTSD and any other acquired psychiatric disorders, including, but not limited to, those listed above.  Id.  

Therefore, if it is confirmed after examining the Veteran that he has hepatitis C, a medical nexus opinion would be also be needed to determine the etiology of this disorder, i.e., whether it originated during his military service or is otherwise related to such service.  See McLendon, supra; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Specifically concerning a diagnosis of PTSD, if applicable, the Veteran should be provided a VA compensation examination for a medical nexus opinion provided by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, concerning whether his PTSD diagnosis is the result of a stressor involving fear of hostile military or terrorist activity - meaning he experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of him or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and his response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.  

Because this case presents complex medical and unresolved factual questions and since the Board is precluded from reaching its own unsubstantiated medical conclusions, medical opinions are required on the determinative issues discussed above.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify the dates of the Veteran's military service, to specifically include any service prior to October 1974, through any appropriate facility, to include the National Personnel Records Center.  In this regard, the AOJ is advised that the Veteran has reported a service entry date of April 26, 1972. 

2.  The AOJ should obtain clinical records from the hospital located at Camp Casey, Korea, for 1972 pertaining to the Veteran's hospitalization for pneumonia.  If the requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).

3.  The AOJ is requested to obtain the Veteran's SSA records, including all medical records which formed the basis of any decision rendered by that agency.  The AOJ must also request any outstanding VA treatment records from the VA medical facilities located in Worcester, Bedford, and Jamaica Plains, Massachusetts; Chicago and Great Lakes, Illinois; and Palo Alto, California from the 1977 to the present.  If the requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).

4.  The AOJ must also contact the Veteran to determine whether he has received any additional private treatment for any of the claims currently on appeal, and if so, take steps necessary to obtain these records.  If the requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).

5.  After obtaining all available records, the Veteran should be scheduled for an appropriate VA examination in order to determine the current nature and etiology of his bilateral pes planus and back disorder.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the Veteran's examination and note this has been accomplished in the VA examination report. 

All necessary diagnostic testing and evaluation should be performed.  The examiner is also asked to review the relevant medical and lay evidence in the claims file for the pertinent history, including a complete copy of this remand.  After a review of the record, to include all medical records and lay statements contained therein, the examiner should offer an opinion regarding the following:

(A)  Did the Veteran's pes planus clearly and unmistakably pre-exist his entry into active duty?  

(i)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing pes planus did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?
 
If there was an increase in severity of the Veteran's pes planus during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

The examiner is asked to consider the March 2006 and April 2006 statements provided by Dr. E.W., the Veteran's private physician, when making this determination.  

(ii)  If not, is it at least as likely as not that the Veteran's pes planus is casually related to any incident of service?

In offering the above opinions, the examiner should consider the Veteran's contentions that his pes planus was caused or aggravated by his physical training, to include running in inadequate shoe gear, on cement, and in undesirable weather.

(B)  Is the Veteran's currently diagnosed back disorder caused or aggravated by his bilateral pes planus?   

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements of record regarding the incurrence and continuity of symptomatology of his bilateral pes planus and a back disorder.  The rationale for any opinion offered should be provided.

6.  After obtaining all available records, the Veteran should be scheduled for an appropriate VA examination in order to determine the current nature and etiology of his bilateral pes planus and back disorder.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the Veteran's examination and note this has been accomplished in the VA examination report. 

All necessary diagnostic testing and evaluation should be performed.  The examiner is also asked to review the relevant medical and lay evidence in the claims file for the pertinent history, including a complete copy of this remand.  After a review of the record, to include all medical records and lay statements contained therein, the examiner should confirm whether the Veteran currently has a diagnosis of hepatitis C.  If the Veteran currently has hepatitis C, the examiner is asked to render an opinion as to whether such is at least as likely as not related to the Veteran's military service, to include his report of in-service blood transfusion he received when he had pneumonia.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements of record regarding the incurrence and continuity of symptomatology of his hepatitis C.  The rationale for any opinion offered should be provided.

7.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

If a diagnosis of PTSD is made, the VA examiner should specifically state whether or not the claimed stressors are related to the Veteran's fear of hostile military or terrorist activity.  

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology. The rationale for any opinion offered should be provided.

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


